Citation Nr: 1617331	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  08-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating for degenerative arthritis of the right shoulder in excess of 10 percent.

2.  Entitlement to a rating for degenerative arthritis of the left shoulder in excess of 10 percent.

3.  Entitlement to a rating for degenerative disc disease of the lumbosacral spine in excess of 20 percent.

4.  Entitlement to a rating for degenerative disc disease of the cervical spine in excess of 20 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to December 1997.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  During the course of the appeal, the claims file was transferred to the RO in Atlanta, Georgia.

Since the case was certified to the Board in June 2011, additional evidence relevant to the issues of higher ratings for the service-connected bilateral shoulder disabilities has been obtained and associated with the record, which the Veteran's representative waived initial Agency of Original Jurisdiction (AOJ) review in an April 2016 written brief.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to a rating for degenerative disc disease of the lumbosacral spine in excess of 20 percent and entitlement to a rating for degenerative disc disease of the cervical spine in excess of 20 percent are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to August 10, 2015, the Veteran's service-connected degenerative arthritis of the right shoulder was not manifested by limitation of motion for the major arm to shoulder level. 

2.  Since August 10, 2015, the Veteran's service-connected degenerative arthritis of the right shoulder has been manifested by limitation of motion for the major arm to shoulder level, but not to midway between side and shoulder level.    

3.  Prior to August 10, 2015, the Veteran's service-connected degenerative arthritis of the left shoulder was not manifested by limitation of motion for the minor arm to shoulder level or to midway between side and shoulder level nor impairment of the clavicle or scapula with nonunion and loose movement or dislocation.

4.  Since August 10, 2015, the Veteran's service-connected degenerative arthritis of the left shoulder has been manifested by limitation of motion for the minor arm to shoulder level, but not to 25 degrees from the side.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating for degenerative arthritis of the right shoulder in excess of 10 percent prior to August 10, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5201 (2015).

2.  The criteria for an evaluation of 20 percent, but no more, as of August 10, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5201 (2015).

3.  The criteria for entitlement to a rating of 10 percent prior to August 10, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 3.400, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203, 5010 (2015).

4.  The criteria for an evaluation of 20 percent, but no more, as of August 10, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 3.400, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203, 5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned for the issue of entitlement to an initial rating for degenerative arthritis of the right shoulder in excess of 10 percent, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

For both issues decided herein on appeal, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected shoulder disabilities on appeal since he was last examined in August 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected degenerative arthritis of the right shoulder in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected degenerative arthritis of the shoulders in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (o).  However, 38 C.F.R. § 3.400(o)(2) provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise it will be the date of receipt of claim.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Diagnostic Code 5010 provides that arthritis, due to trauma and substantiated by x-ray findings, is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a.  Degenerative arthritis is rated under Diagnostic Code 5003, which provides that degenerative arthritis, established by x-ray findings, is rated according to limitation of motion for the joint or joints involved.  When limitation of motion is noncompensable (0 percent), a compensable rating is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Id.

Diagnostic Code 5201 provides for limitation of motion (for the major) arm to shoulder level at 20 percent, to midway between side and shoulder level at 30 percent, and to 25 degrees from side at 40 percent; as well as limitation of motion (for the minor) arm to shoulder level or to midway between side and shoulder level at 20 percent, and to 25 degrees from side at 30 percent.  Id.

Diagnostic Code 5203 provides for (major or minor arm) impairment of clavicle or scapula with malunion at 10 percent, with nonunion without loose movement at 10 percent, with nonunion with loose movement at 20 percent, dislocation at 20 percent, or rate on impairment of function of contiguous joint.  Id.

When rating limitation of motion of the arm under Diagnostic Codes 5201 and 5203, a distinction is made between major (dominant) and minor extremities.  In this case, review of the record reveals the Veteran reported he is right-hand dominant, hence the left arm and shoulder represents the minor extremity.

Normal range of motion for the shoulder is flexion (forward elevation) from 0 degrees to 180 degrees.  See 38 C.F.R. § 4.71, Plate I.

Right Shoulder

The Veteran filed his initial claim requesting service connection for a right shoulder disorder on April 8, 2006.  In the July 2006 VA rating decision, service connection for degenerative arthritis of the right shoulder was granted because the disability was deemed to be directly related to his military service, to include a motor vehicle accident.  The Veteran was assigned a 10 percent disability rating for painful motion for the entire appeal period effective from April 8, 2006.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201-5010.  

Rating prior to August 10, 2015

After review of the pertinent evidence of record, as discussed below, the Board finds that the Veteran's service-connected degenerative arthritis of the right shoulder was not manifested by limitation of motion for the major arm to shoulder level prior to August 10, 2015.  As such, an initial rating in excess of the currently-assigned 10 percent disability rating is not warranted prior to August 10, 2015.

At the June 2011 VA examination for joints, the examiner noted the Veteran can dress and undress himself, handle food and toileting, and lift in excess of 50 pounds.  The Veteran's treatment for the right shoulder included three injections but no physical therapy or use of any assistive devices.  The examiner also noted there was no evidence of flare-ups of the shoulders.  With regard to the right shoulder, the Veteran reported non-constant pain, discomfort on the deltoid area that goes down to the elbow, and that such symptoms are aggravated by activity and use of the arm above the height of a right angle.  

Upon physical evaluation, the Veteran revealed that he was well-muscled, had no wasting of the deltoid or the trapezius musculature, and there were no signs of inflammation including swelling, redness, or tenderness.  He exhibited abduction to 180 degrees, internal rotation to 45 degrees, external rotation to 50 degrees, and backward elevation to 60 degrees.  Such findings were presented with no painful arc; pain, fatigue, weakness, lack of endurance, instability or incoordination after repeated testings; or additional loss of joint function or motion with use due to repeated testings.  X-ray findings revealed mild degenerative joint disease at the acromioclavicular (AC) joints and the Veteran reported no complaints of these joints or tenderness at the joint level.  The Board finds this evidence indicates the Veteran could move his right shoulder above the shoulder level.  

Review of VA treatment records prior to August 10, 2015 show evaluation of the upper extremity was within normal limits for all planes (flexion, abduction, internal rotation, external rotation, extension) in July 2012.  The Veteran complained of right shoulder pain and underwent occupational therapy in September 2012.  Additionally, review of private treatment records document the Veteran's complaint of right shoulder pain in July 2008 to Dr. Michael Jones and records from Dr. Gabbay are silent with regard to the right shoulder.

Moreover, the Veteran reported additional symptomatology for his right shoulder.  Specifically, in the April 2006 VA Form 21-4138 he noted right shoulder pain from arthritis.  In a June 2008 statement, he reported an unspecified shoulder bothers him and aches daily and he cannot lift a five pound object without getting or having pain in the unspecified shoulder joint.  In the July 2008 VA Form 9, he reported taking medication for his shoulders due to the worsening of the condition.  In additional VA Forms 21-4138, he noted swelling and pain in the unspecified shoulder area, as well as pain in shoulders when raising his arms (in April 2009), increasing pain and discomfort in the shoulders (in June 2009), and the right shoulder causes pain (in August 2013).

Rating as of August 10, 2015

After review of the pertinent evidence of record as discussed below, the Board finds that the Veteran's service-connected degenerative arthritis of the right shoulder has been manifested by limitation of motion for the major arm to shoulder level, but not to midway between side and shoulder level since August 10, 2015.  As such, an initial rating of 20 percent, but no more, is warranted as of August 10, 2015. 

At the August 10, 2015 VA Disability Benefits Questionnaire (DBQ) examination for shoulder and arm conditions, the Veteran reported increased pain in the right shoulder and upper arm with limited range of motion due to pain and frequent popping.  He specified pain goes down into the (unspecified) arm when he raises it in front or to the side.  The Veteran also reported he cannot lift more than 10 pounds and reaching upward to get something off a shelf above his head is hard to complete and very painful.  

Upon physical evaluation, he demonstrated flexion to 70 degrees, abduction to 75 degrees, external rotation to 35 degrees, and internal rotation to 30 degrees.  The VA examiner concluded the range of motion itself contributes to functional loss, specifically the Veteran cannot move the right arm above head or put it behind his back easily, as well as objective evidence of localized tenderness over the right AC joint and crepitus.  Following repetitive use testing, the Veteran demonstrated decreased flexion to 65 degrees, abduction to 70 degrees, external rotation to 35 degrees, and internal rotation to 30 degrees with additional functional loss due to pain, fatigue, and lack of endurance.  The VA examiner concluded the examination was not conducted immediately after repetitive use over time and that the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examination was conducted during a flare-up and pain, lack of endurance, and incoordination cause functional loss therein.  There were no findings of a reduction in right shoulder muscle strength, muscle atrophy, ankylosis, instability or dislocation, or impairment of the humerus.

There is no additional evidence of record during this appeal period relevant to this claim on appeal to show a worsening of the service-connected right shoulder disability since August 10, 2015.

Left Shoulder

In a March 1998 VA rating decision, service connection for degenerative arthritis of the left shoulder was granted because the disability was deemed to be directly related to his military service, to include a motor vehicle accident.  The Veteran was assigned a noncompensable (0 percent) disability rating for the entire appeal period effective from January 1, 1998.  See 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203.  The Veteran submitted a May 1998 notice of disagreement, but did not file a timely substantive appeal after an August 1999 statement of the case was issued.

The Veteran requested a higher rating for his service-connected left shoulder disability.  In the July 2006 VA rating decision, the RO increased the disability rating to 10 percent disabling for painful motion effective from March 21, 2005.  This was said to be the date of the claim and the Veteran did not disagree with the assigned effective date. See 38 C.F.R. § 4.71a, Diagnostic Code 5203-5010.

Rating prior to August 10, 2015

After review of the pertinet evidence of record, as discussed below, the Board finds that the Veteran's service-connected degenerative arthritis of the left shoulder was not manifested by limitation of motion for the minor arm to shoulder level or to midway between side and shoulder level nor impairment of the clavicle or scapula with nonunion and loose movement or dislocation prior to August 10, 2015.  As such, a rating in excess of the currently-assigned 10 percent rating is not warranted prior to August 10, 2015.   

The evidence of record includes the June 2011 VA examination for joints.  Again, the examiner noted the Veteran can dress and undress himself, handle food and toileting, and lift in excess of 50 pounds; the Veteran was not undergoing physical therapy or using any assistive devices; and there was no evidence of flare-ups of the shoulders.  With regard to the left shoulder, the Veteran reported he had no significant symptoms just occasional aching.  

Again, physical evaluation findings revealed the Veteran was well-muscled, had no wasting of the deltoid or the trapezius musculature, and there were no signs of inflammation including swelling, redness, or tenderness.  He exhibited abduction to 180 degrees, internal rotation to 45 degrees, external rotation to 50 degrees, and backward elevation to 60 degrees.  Such findings were presented with no painful arc; pain, fatigue, weakness, lack of endurance, instability, or incoordination after repeated testings; or additional loss of joint function or motion with use due to repeated testings.  X-ray findings revealed mild degenerative joint disease at the acromioclavicular (AC) joints and the Veteran reported no complaints of these joints or tenderness at the joint level.  The Board finds this evidence indicates the Veteran could move his left shoulder above the shoulder level.  

Review of additional VA treatment records show the Veteran's bilateral shoulder active range of motion was within full limits in May 2005.  In June 2005, the Veteran complained of bilateral upper shoulder pain for a long time and exhibited full range of shoulder motion without pain.  He complained of left and bilateral upper shoulder pain for a long time, off and on in July 2005, October 2005 and November 2005, and partial movement with physical therapy treatment was noted in the latter two records.  In July 2012, the Veteran reported he fell on the left shoulder two months prior and had pain since.  Upon evaluation, he demonstrated increased pain with range of motion above 90 degrees and the treating physician noted the bilateral upper extremities were within normal limits for all planes, to include flexion, abduction, internal rotation, external rotation, and extension.  The Board notes that these range of motion findings by the VA treating physicians were not recorded in degrees or by reference to the Veteran's shoulder level.

Additionally, review of private treatment records document the Veteran's complaint of the left shoulder in February 2009 and records from Dr. Gabbay are silent with regard to the left shoulder.

Moreover, the Veteran reported additional symptomatology for his left shoulder.  Again, as noted above, in the June 2008 statement the Veteran reported his unspecified shoulder bothers him and aches daily and he cannot lift a five pound object without getting or having pain in the unspecified shoulder joint.  In the July 2008 VA Form 9, he reported taking medication for his shoulders due to the worsening of the condition.  In additional VA Forms 21-4138, he noted swelling and pain in the unspecified shoulder area, as well as pain in shoulders when raising his arms (in April 2009) and increasing pain and discomfort in the shoulders (in June 2009).

Rating as of August 10, 2015

After review of the pertinent evidence of record as discussed below, the Board finds that the Veteran's service-connected degenerative arthritis of the left shoulder has been manifested by limitation of motion for the minor arm to shoulder level, but not to 25 degrees from the side since August 10, 2015.  As such, an initial rating of 20 percent, but no more, is warranted as of August 10, 2015. 

At the August 10, 2015 VA DBQ examination for shoulder and arm conditions, the Veteran reported having similar symptoms in the left shoulder, as the right to include pain, frequent popping, cannot lift more than 10 pounds, and reaching upward to get something off a shelf above his head is hard to complete and very painful.  

Upon physical evaluation, he demonstrated flexion to 95 degrees, abduction to 85 degrees, external rotation to 50 degrees, and internal rotation to 35 degrees.  Again, the VA examiner concluded the range of motion itself contributes to functional loss, specifically the Veteran cannot move the left arm above head or put it behind his back easily, as well as objective evidence of tenderness over the left AC joint and crepitus.  Following repetitive use testing, the Veteran demonstrated flexion to 85 degrees, abduction to 80 degrees, external rotation to 50 degrees, and internal rotation to 30 degrees with additional functional loss due to pain, fatigue, and lack of endurance.  The VA examiner concluded the examination was not conducted immediately after repetitive use over time and that the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examination was conducted during a flare-up and pain, lack of endurance, and incoordination cause functional loss therein.  There were no findings of a reduction in left shoulder muscle strength, muscle atrophy, ankylosis, instability or dislocation, or impairment of the humerus.

There is no additional evidence of record during this appeal period relevant to this claim on appeal to show a worsening of the service-connected left shoulder disability since August 10, 2015.

Additional Considerations

The Board has considered the Veteran's entitlement to higher evaluations in this case based on the presence of additional functional loss not contemplated in the current evaluations based on the provisions of 38 C.F.R. §§ 4.40, 4.45 and the holdings in DeLuca.  During the appeal periods prior to August 10, 2015 for both shoulder disabilities, the Veteran's assigned schedular evaluations of 10 percent already contemplate functional loss and/or impairment due to objective evidence of painful motion on examination and noncompensable limitation of motion.  There is no basis for higher ratings prior to August 10, 2015 as a compensable loss is not shown under either Diagnostic Code 5201 or 5203.   

Review of the evidentiary record does not indicate that higher ratings are warranted under additional Diagnostic Codes applicable to the service-connected shoulder disabilities on appeal.  As discussed above, the evidence does not show ankylosis of either shoulder and some degree of motion has been shown in each plane of movement throughout the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (ankylosis).  The evidence also does not show the Veteran has or has ever had any service connected humerus impairment during the appeal period nor impairment of the clavicle or scapula prior to August 10, 2015 as noted by the evidentiary record.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (impairment of the humerus), Diagnostic Code 5203 (impairment of clavicle or scapula).   

The issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record in connection with the service-connected disabilities currently on appeal, thus is not addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board has considered the Veteran's reported history of symptomatology related to the service-connected disabilities pursuant to seeking VA compensation benefits and at VA treatment sessions and examinations.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to identify the specific level of shoulder impairment according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities were so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations for the appeal periods with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for the shoulder disorders for which service connection is in effect.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201, 5203.  Throughout the course of the appeal, the Veteran's medical history includes flare-ups of pain, popping, swelling, treatment with injections, decreased activities, noncompensable limitation of flexion, and functional loss and/or impairment due to lack of endurance, incoordination, and pain.

Because the rating criteria reasonably describe the claimant's disability levels and symptomatology, the Veteran's disability pictures are contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun, 22 Vet. App.at 115-116; VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's degenerative arthritis of the right or left shoulder that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

The Board has considered the possibility of staged ratings and finds that the schedular ratings for the disabilities on appeal have been in effect for the appropriate periods on appeal.  Accordingly, any additional staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these disabilities.


ORDER

An initial rating for degenerative arthritis of the right shoulder in excess of 10 percent prior to August 10, 2015 is denied.

An evaluation of 20 percent, but no more, as of August 10, 2015, is granted, subject to the law and regulations governing the award of monetary benefits. 

A rating for degenerative arthritis of the left shoulder in excess of 10 percent prior to August 10, 2015 is denied.

An evaluation of 20 percent, but no more, as of August 10, 2015, is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

A remand is needed to obtain additional VA examinations for the issues of higher ratings for degenerative disc disease of the lumbosacral spine and cervical spine.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since the Veteran's service-connected lumbosacral spine and cervical spine disabilities were last examined by a VA examiner for compensation purposes in April 2009 and February 2004, respectively, the record contains evidence suggesting worsening symptomatology.  Such findings are noted in VA treatment records which show ongoing complaints of back and neck pain, physical therapy for the neck, radicular symptoms with back pain, as well as a complaint of stiffening around the neck with difficulty in mobility in February 2006.

Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility, dated since March 2015.  If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination for his service-connected degenerative disc disease of the lumbosacral spine and cervical spine.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's degenerative disc disease of the lumbosacral spine, to include any radicular symptoms in either lower extremity, utilizing the appropriate DBQ.

3.  The Veteran is hereby notified the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


